     Case 2:21-cv-00316-TLN-DMC Document 27 Filed 08/04/21 Page 1 of 6


 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MARTIN LEE FOSTER,                                No. 2:21-CV-0316-TLN-DMC-P
12                       Plaintiff,
13           v.                                         ORDER
14    GAVIN NEWSOM,
15                       Defendant.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action under 42

18   U.S.C. § 1983. Pending before the Court is Plaintiff’s first amended complaint, ECF No. 3.

19                  The Court is required to screen complaints brought by prisoners seeking relief

20   against a governmental entity or officer or employee of a governmental entity. See 28 U.S.C.

21   § 1915A(a). The Court must dismiss a complaint or portion thereof if it: (1) is frivolous or

22   malicious; (2) fails to state a claim upon which relief can be granted; or (3) seeks monetary relief

23   from a defendant who is immune from such relief. See 28 U.S.C. § 1915A(b)(1), (2). Moreover,

24   the Federal Rules of Civil Procedure require that complaints contain a “. . . short and plain

25   statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). This

26   means that claims must be stated simply, concisely, and directly. See McHenry v. Renne, 84 F.3d

27   1172, 1177 (9th Cir. 1996) (referring to Fed. R. Civ. P. 8(e)(1)). These rules are satisfied if the

28   complaint gives the defendant fair notice of the plaintiff’s claim and the grounds upon which it
                                                        1
     Case 2:21-cv-00316-TLN-DMC Document 27 Filed 08/04/21 Page 2 of 6


 1   rests. See Kimes v. Stone, 84 F.3d 1121, 1129 (9th Cir. 1996). Because Plaintiff must allege

 2   with at least some degree of particularity overt acts by specific defendants which support the

 3   claims, vague and conclusory allegations fail to satisfy this standard. Additionally, it is

 4   impossible for the Court to conduct the screening required by law when the allegations are vague

 5   and conclusory.

 6

 7                                   I. PLAINTIFF’S ALLEGATIONS

 8                   As the only defendant, Plaintiff names Gavin Newsom, the Governor of the State

 9   of California. See ECF No. 3, pg. 1. Plaintiff states that his complaint gives rise to “two (2)

10   serious claims.” Id. First, Plaintiff asserts that Defendant Newsom operates an establishment in

11   downtown Sacramento, California, involved in child sexual misconduct akin to the “Bunny

12   Ranch” in the State of Nevada. See id. Second, Plaintiff claims that the “motive for said

13   allegations” is to help Anne Marie Schubert, an attorney with the California Department of

14   Justice, “aid and abed [sic]” misconduct by a Sacramento police officer. Id. Finally, Plaintiff

15   states that he is being held illegally in the Sacramento County Main Jail, though it is unclear how

16   this contention is related to Plaintiff’s other allegations. See id. at 1-2.

17

18                                             II. DISCUSSION

19                   Plaintiff’s complaint is defective for several reasons. First, Defendant Newsom is

20   immune from suit to the extent he is sued in his official capacity. Second, Plaintiff has not
21   established a causal connection between conduct by Defendant Newsom and a violation of rights

22   guaranteed to Plaintiff. Third, to the extent success on the merits of Plaintiff’s claims implies the

23   invalidity of Plaintiff’s incarceration in the Sacramento County Main Jail, his claims are not

24   cognizable under § 1983. Plaintiff will be provided leave to amend. In doing so, Plaintiff should

25   keep the following legal principles in mind.

26   ///
27   ///

28   ///
                                                          2
     Case 2:21-cv-00316-TLN-DMC Document 27 Filed 08/04/21 Page 3 of 6


 1          A.      Immunity

 2                  The Eleventh Amendment prohibits federal courts from hearing suits brought

 3   against a state both by its own citizens, as well as by citizens of other states. See Brooks v.

 4   Sulphur Springs Valley Elec. Coop., 951 F.2d 1050, 1053 (9th Cir. 1991). This prohibition

 5   extends to suits against states themselves, and to suits against state agencies. See Lucas v. Dep’t

 6   of Corr., 66 F.3d 245, 248 (9th Cir. 1995) (per curiam); Taylor v. List, 880 F.2d 1040, 1045 (9th

 7   Cir. 1989). A state’s agency responsible for incarceration and correction of prisoners is a state

 8   agency for purposes of the Eleventh Amendment. See Alabama v. Pugh, 438 U.S. 781, 782

 9   (1978) (per curiam); Hale v. Arizona, 993 F.2d 1387, 1398-99 (9th Cir. 1993) (en banc).

10                  The Eleventh Amendment also bars actions seeking damages from state officials

11   acting in their official capacities. See Eaglesmith v. Ward, 73 F.3d 857, 859 (9th Cir. 1995); Pena

12   v. Gardner, 976 F.2d 469, 472 (9th Cir. 1992) (per curiam). The Eleventh Amendment does not,

13   however, bar suits against state officials acting in their personal capacities. See id. Under the

14   doctrine of Ex Parte Young, 209 U.S. 123 (1908), the Eleventh Amendment does not bar suits for

15   prospective declaratory or injunctive relief against state officials in their official capacities. See

16   Armstrong v. Wilson, 124 F.3d 1019, 1025 (9th Cir. 1997). The Eleventh Amendment also does

17   not bar suits against cities and counties. See Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 690

18   n.54 (1978).

19          B.      Causal Link

20                  To state a claim under 42 U.S.C. § 1983, the plaintiff must allege an actual
21   connection or link between the actions of the named defendants and the alleged deprivations. See

22   Monell v. Dep’t of Social Servs., 436 U.S. 658 (1978); Rizzo v. Goode, 423 U.S. 362 (1976). “A

23   person ‘subjects’ another to the deprivation of a constitutional right, within the meaning of

24   § 1983, if he does an affirmative act, participates in another's affirmative acts, or omits to perform

25   an act which he is legally required to do that causes the deprivation of which complaint is made.”

26   Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978). Vague and conclusory allegations
27   concerning the involvement of official personnel in civil rights violations are not sufficient. See

28   Ivey v. Board of Regents, 673 F.2d 266, 268 (9th Cir. 1982). Rather, the plaintiff must set forth
                                                         3
     Case 2:21-cv-00316-TLN-DMC Document 27 Filed 08/04/21 Page 4 of 6


 1   specific facts as to each individual defendant’s causal role in the alleged constitutional

 2   deprivation. See Leer v. Murphy, 844 F.2d 628, 634 (9th Cir. 1988).

 3          C.      Relation to Habeas Corpus

 4                  When a state prisoner challenges the legality of his custody and the relief he seeks

 5   is a determination that he is entitled to an earlier or immediate release, such a challenge is not

 6   cognizable under 42 U.S.C. § 1983 and the prisoner’s sole federal remedy is a petition for a writ

 7   of habeas corpus. See Preiser v. Rodriguez, 411 U.S. 475, 500 (1973); see also Neal v. Shimoda,

 8   131 F.3d 818, 824 (9th Cir. 1997); Trimble v. City of Santa Rosa, 49 F.3d 583, 586 (9th Cir.

 9   1995) (per curiam). Thus, where a § 1983 action seeking monetary damages or declaratory relief

10   alleges constitutional violations which would necessarily imply the invalidity of the prisoner’s

11   underlying conviction or sentence, or the result of a prison disciplinary hearing resulting in

12   imposition of a sanction affecting the overall length of confinement, such a claim is not

13   cognizable under § 1983 unless the conviction or sentence has first been invalidated on appeal, by

14   habeas petition, or through some similar proceeding. See Heck v. Humphrey, 512 U.S. 477, 483-

15   84 (1994) (concluding that § 1983 claim not cognizable because allegations were akin to

16   malicious prosecution action which includes as an element a finding that the criminal proceeding

17   was concluded in plaintiff’s favor); Butterfield v. Bail, 120 F.3d 1023, 1024-25 (9th Cir. 1997)

18   (concluding that § 1983 claim not cognizable because allegations of procedural defects were an

19   attempt to challenge substantive result in parole hearing); cf. Neal, 131 F.3d at 824 (concluding

20   that § 1983 claim was cognizable because challenge was to conditions for parole eligibility and
21   not to any particular parole determination); cf. Wilkinson v. Dotson, 544 U.S. 74 (2005)

22   (concluding that § 1983 action seeking changes in procedures for determining when an inmate is

23   eligible for parole consideration not barred because changed procedures would hasten future

24   parole consideration and not affect any earlier parole determination under the prior procedures).

25   ///

26   ///
27   ///

28   ///
                                                        4
     Case 2:21-cv-00316-TLN-DMC Document 27 Filed 08/04/21 Page 5 of 6


 1                                          III. CONCLUSION

 2                  Because it is possible that the deficiencies identified in this order may be cured by

 3   amending the complaint, Plaintiff is entitled to leave to amend prior to dismissal of the entire

 4   action. See Lopez v. Smith, 203 F.3d 1122, 1126, 1131 (9th Cir. 2000) (en banc). Plaintiff is

 5   informed that, as a general rule, an amended complaint supersedes the original complaint. See

 6   Ferdik v. Bonzelet, 963 F.2d 1258, 1262 (9th Cir. 1992). Thus, following dismissal with leave to

 7   amend, all claims alleged in the original complaint which are not alleged in the amended

 8   complaint are waived. See King v. Atiyeh, 814 F.2d 565, 567 (9th Cir. 1987). Therefore, if

 9   Plaintiff amends the complaint, the Court cannot refer to the prior pleading in order to make

10   Plaintiff's amended complaint complete. See Local Rule 220. An amended complaint must be

11   complete in itself without reference to any prior pleading. See id.

12                  If Plaintiff chooses to amend the complaint, Plaintiff must demonstrate how the

13   conditions complained of have resulted in a deprivation of Plaintiff’s constitutional rights. See

14   Ellis v. Cassidy, 625 F.2d 227 (9th Cir. 1980). The complaint must allege in specific terms how

15   each named defendant is involved, and must set forth some affirmative link or connection

16   between each defendant’s actions and the claimed deprivation. See May v. Enomoto, 633 F.2d

17   164, 167 (9th Cir. 1980); Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978).

18                  Finally, Plaintiff is warned that failure to file an amended complaint within the

19   time provided in this order may be grounds for dismissal of this action. See Ferdik, 963 F.2d at

20   1260-61; see also Local Rule 110. Plaintiff is also warned that a complaint which fails to comply
21   with Rule 8 may, in the Court’s discretion, be dismissed with prejudice pursuant to Rule 41(b).

22   See Nevijel v. North Coast Life Ins. Co., 651 F.2d 671, 673 (9th Cir. 1981).

23   ///

24   ///

25   ///

26   ///
27   ///

28   ///
                                                        5
     Case 2:21-cv-00316-TLN-DMC Document 27 Filed 08/04/21 Page 6 of 6


 1                   Accordingly, IT IS HEREBY ORDERED that:

 2                   1.      Plaintiff’s first amended complaint is dismissed with leave to amend; and

 3                   2.      Plaintiff shall file a second amended complaint within 30 days of the date

 4   of service of this order.

 5

 6   Dated: August 4, 2021
                                                            ____________________________________
 7                                                          DENNIS M. COTA
 8                                                          UNITED STATES MAGISTRATE JUDGE

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        6
